Citation Nr: 0030828	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  98-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
December 1959.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran has a 12th grade education, he worked as a 
printer at a paper company for about 23 years, and his 
highest salary was $30,000 in the early 1990's.

2.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unable to obtain or retain 
substantially gainful employment because of his service-
connected disabilities.  He indicated on his February 1998 VA 
Form 9 that he had suffered a heart attack, and he could no 
longer work.  He reported that the heart attack and his 
service-connected disabilities precluded him from working, 
and produced an unusual circumstance that render him 
unemployable.

A total disability rating based upon individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  Consideration 
may be given to a veteran's level of education, special 
training, and previous work experience, but the veteran's age 
and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  The veteran's service-connected 
disabilities, alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the veteran has a service-connected disability 
that is rated as 60 percent disabling (residuals, gunshot 
wound of right femur with compound fracture of femoral neck 
with metallic fragments and degenerative arthritis).  He also 
has three disorders that are rated as 10 percent disabling, 
respectively (degenerative joint disease of right knee, 
status post arthroscopy and high tibial osteotomy, low back 
syndrome with degenerative changes of lumbosacral spine, and 
3.5 centimeter shortening of right lower extremity).  Thus, 
the veteran meets the percentage requirements for 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Although the veteran discussed 
unusual factors of disability rendering him unable to obtain 
and maintain employment (his heart attack combined with his 
service-connected disabilities), because he meets the 
percentage requirements, he need not show that he presents an 
unusual or exceptional picture in this case.  Rather, he must 
show that he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities when taken alone.  For the reasons set forth 
below, however, the Board finds that the evidence does not 
reflect that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation within the meaning of VA law.  As such, the 
criteria for assignment of a total rating have not been met 
and the claim must be denied.

According to the veteran's March 1997 application for 
increased compensation based on individual unemployability, 
he last worked as a printer at a local paper company.  He 
said he worked 40 hours per week continuously from August 
1972 to February 1995, and he said he became permanently 
disabled in April 1995.  He also reported that his highest 
salary per month was $2,500, and he had earned $30,000 in 
1990 as a printer.  According to a June 1997 letter from the 
paper company who employed him, the facility was closed in 
December 1995, and his supervisor had no further information 
regarding him, other than he had started in February 1973 and 
he worked as a "Flexo" operator.

A January 1996 letter from the Social Security Administration 
(SSA) shows that the veteran became disabled under its rules 
from February 1995, and he was entitled to benefits from 
August 1995.  The letter does not cite to any specific 
disorder, either service connected or otherwise, on which 
this determination was based.  Records from R. Parker McRae, 
M.D., show that the veteran was discharged from a hospital in 
November 1997 with diagnoses of non-Q wave myocardial 
infarction, coronary disease, hyperlipidemia, diabetes, 
exogenous obesity, and hypertension.  Other private medical 
records from November 1997 show that the veteran had twice 
undergone right shoulder surgery, and he was consistently 
complaining of chest pain.  The veteran has established none 
of these conditions as service connected.

In addition to the January 1996 determination by SSA, there 
are two relevant opinions regarding the veteran's 
employability.  Outpatient treatment reports from Bryan T. 
Maurer, M.D., reflect treatment for various musculoskeletal 
conditions, especially involving the veteran's right lower 
extremity.  Dr. Maurer stated in November 1995 that the 
veteran would "probably need a total knee replacement in the 
future, as well as a total hip replacement making him totally 
disabled from my point of view for any work involving any 
physical activity."  Subsequent records associated with the 
claims file do not reflect that the veteran, to date, has 
undergone either a total hip replacement or a total knee 
replacement.  The second relevant opinion is from a VA 
examiner in June 1997.  That examiner said that "as far as 
the [veteran's] employability is concerned, while he is 
employable, he certainly can only do a job where he is 
sitting."

The regulations regarding TDIU require that the veteran must 
be unable to maintain gainful employment in every reasonable 
field because of service-connected disabilities when 
considering his education, experience, and background.  The 
sole fact that he is unemployed is not enough.  Rather, the 
veteran must be unemployable in every reasonable field when 
taking into consideration the factors listed above.  In this 
case, the Board has made the determination that TDIU is not 
warranted on the basis of two principles.  First, although 
there are two opinions that he is unemployable from the 
standpoint of physical labor or activity, none of the 
evidence shows that he is unable to perform a more sedentary 
position.  Second, the record does not contain any evidence 
that the service-connected disabilities alone render the 
veteran unemployable.

The VA examiner in June 1997 specifically reported that the 
veteran was, in fact, employable, with the caveat that he had 
to be seated while performing his work.  The Board must 
emphasize that there is no evidence of record showing that he 
could not perform work while sitting.  In other words, there 
is no showing that the veteran is precluded from working at a 
job that does not require manual or physical labor.  While 
Dr. Maurer said that total knee and hip replacements would 
preclude the veteran from working at a job that required 
physical activity, this does not constitute an opinion that 
the veteran is precluded from working in every reasonable 
field when considering his education, training, experience, 
and expertise.  Numerous jobs exist that do not require 
physical or manual labor.  Moreover, the records does not 
contain any documents reflecting that the veteran has 
undergone the medical procedures, total hip or knee 
replacements, that would render him unemployable in Dr. 
Maurer's opinion.  The Board emphasizes that the veteran was 
able to work as a printer for almost 23 years after his 
medical separation from active duty.  His former employer in 
the June 1997 correspondence said that the paper company had 
closed, and it did not have any further information regarding 
the veteran.  The supervisor did not report that the veteran 
was unable to perform his duties because of any service-
connected disability, or even because of any nonservice-
connected disability.  

Although the veteran indicated on an October 1995 application 
for individual unemployability that he had "tried to go back 
to employer but they refused to let me go back to work 
because of disabilities," the employer made no mention of 
this refusal in its June 1997 letter.  In any event, the 
veteran has not specified that it is his service-connected 
disabilities, rather than other conditions, which precluded 
him from working at the company.  There is no competent 
medical evidence to this effect.  The veteran was able to 
work for more than 20 years for this company even considering 
his service-connected disabilities, and he has 20 years 
experience in the printing field and a 12th grade education.  
The Board acknowledges that the severity of the combined 
service-connected disabilities has increased over the years, 
but the veteran has since been diagnosed with numerous other 
conditions for which he has not established service 
connection.  As stated above, the veteran has been diagnosed 
with heart disease, hypertension, and diabetes.  Although the 
SSA determined that the veteran was disabled under its 
regulations from February 1995, the January 1996 letter does 
not constitute evidence that the veteran is entitled to TDIU.  
In this regard, the SSA letter does not reflect that the 
veteran's service-connected disabilities, rather than other 
conditions, rendered him disabled under SSA regulations.  

The Board further notes that the assigned ratings of for his 
service-connected disabilities are a recognition that they 
have produced a certain degree of impairment of his 
vocational activities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  On the other hand, the Board finds no 
competent medical evidence of record to indicate that the 
veteran cannot obtain employment in a non-strenuous field, 
and the preponderance of the evidence is against a finding 
that the veteran is unemployable due to service-connected 
disabilities.  The Board has considered the applicability of 
the doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) 
in connection with the veteran's claim for a total rating; 
however, the doctrine is inapplicable because the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDUI is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

